ORDER
Per curiam.
A jury convicted Appellant of capital murder and punishment was assessed at confinement for life without parole. See Tex. Penal Code, § 12.31(a)(2). The Fourteenth Court of Appeals affirmed the conviction. Small v. State, 504 S.W.3d 330 (Tex. App. —Houston [14th], delivered May 19, 2016). On October 18, 2016, Appellant filed a petition for discretionary review. However, Appellant has died and counsel for Appellant has filed a motion to dismiss the petition for discretionary review and permanently abate the appeal.
Under Tex.R. App. Pro. 7.1(a)(2), if an appellant in a criminal case dies after an appeal is perfected but before the appellate court issues the mandate, the appeal will be permanently abated. See also Graham v. State, 991 S.W.2d 802 (Tex. Crim. App. 1998). Therefore, Appellant’s motion is granted, Appellant’s petition for discretionary review is dismissed, and the Fourteenth Court of Appeals is directed to withdraw its prior opinion and permanently abate the appeal of this case.